DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Biro et al. (KR 20140012771 A, hereinafter “Biro”) 
Kim (US 20190163284 A1, hereinafter “Kim”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13 and 14:
Biro teaches a method for calculating a spatial coordinate point of a region of interest (Biro, claim 1, where Biro discloses a method and system and non-transitory computer recording medium for calculating coordinate mapping between a first camera and a second camera), the method comprising the steps of: 
acquiring information on an in-image coordinate point of a region of interest contained in each of a plurality of images respectively photographed by a plurality of image modules (Biro, [0097], claim 1, fig 8, where BIRO discloses identifying image of the coordinate point of a region of interest); 
specifying, with reference to information on a position where at least one of the plurality of image modules is installed and information on an in-image coordinate point of a target region of interest contained in an image photographed by the at least one image module, a candidate figure containing a position where the target region of interest is located in a reference space (Biro, [0097], claim 1, fig 8, where Biro discloses identifying image of the coordinates of a body on a surface of at least one shape of interest);
Biro fails to explicitly teach specifying the position where the target region of interest is located in the reference space, with reference to a positional relationship between a first candidate figure of the target region of interest corresponding to a first image module and a second candidate figure of the target region of interest corresponding to a second image module.
However, the differences could be readily derived by a person skilled in the art from the steps in Biro of: 
determining a three-dimensional spot of a shape of interest;
calculating the three-dimensional spot of the shape of interest on the basis of two-dimensional  spots of the shape of interest in images captured by first and second cameras of a stereo camera pair (see Biro [0097] and figures 4b and 8); and 
determining mapping between camera coordinate systems (477 and 487) and then determining the position of a first target object within the sight of a camera pair (470) with respect to the position of a second target object within the sight of a camera pair (480) (see Biro [0070] and figure 4b). 
Furthermore,  Kim teaches a position calculator 120 produces coordinate data indicating the position of a user's body, i.e., first coordinates (eye) and second coordinates (finger and pointer) using an image received from the image obtaining unit 110. The produced coordinate data is two dimensional (2D) or three-dimensional (3D) coordinate data and indicates coordinate data at a position viewed from a camera lens of the image obtaining unit 110... matching identifier 130 is used to identify whether the position of the user's body portion, e.g., a finger, identified based on the coordinate data produced by the position calculator 120 with respect to 
Virtual touch setting unit 140 includes a gesture detector 142 that, when the matching is identified by the matching identifier 130, detects a variation in the coordinate data of the eye and finger obtained from the image obtaining unit 110 and detects a motion (gesture) of the user's finger, an electronic device detector 141 that performs comparison with electronic device information previously stored in an electronic device information database (DB) 145 based on the gesture detected by the gesture detector 142 to detect a corresponding electronic device, an electronic device setting unit 143 that sets a control signal according to control of an operation of the electronic device detected based on the gesture detected by the gesture detector 142, and a virtual touch processor 144 that generates a command code for controlling the operation of a corresponding electronic device 200 based on the control signal set by the electronic device setting unit 143... operation of an electronic device may be easily remote-controlled using a virtual touch through the motion (gesture) of the user's finger-tip based on 2D or 3D coordinate data in the position where the user's finger is viewed from the camera lens of the image obtaining unit 110 with respect to the extension line of the camera lens 30, eye 10, and finger 20 (Kim [0056]-[0086], figs. 1-3 and 10).
Therefore, taking the teachings of Biro and Kim as a whole, it would have been obvious to one of ordinary skill in art to determine the position of a target region based on view obtain by 
The combination fails to explicitly teach wherein the step of specifying the position where the target region of interest is located in the reference space comprises the steps of:

determining whether the first and second candidate figures intersect each other;
in response to determining that the first and second candidate figures intersect each other, specifying the position where the target region of interest is located in the reference space, on the basis of a point or region of intersection between the first and second candidate figures; and
in response to determining that the first and second candidate figures do not intersect each other, specifying the position where the target region of interest is located in the reference space, on the basis of a line connecting the first and second candidate figures, and
wherein areas or volumes of the first and second candidate figures are adaptively determined according to resolutions of the first and second image modules.
Therefore, claims 1-14 are allowable over the cited prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 27, 2022